Hosmer, Ch. J.
Adam, a negro slave of William Williams, Egq. ]ate of Groton, deceased, becoming sick, and the defendants, who are the heirs of the said William Williams, refusing to relieve him, the plaintiffs supplied him with necessary food, medicine and attendance, to a considerable amount.— The defendants, who had derived a large real and personal estate from the said William Williams, were notified, by the plaintiffs, of the advancements made, but refused to reimburse them ; in consideration of which, the plaintiffs contend, that by virtue of the statute, they have a right to recover ; and to this end they instituted their suit. It is not pretended, that the slave ever was an inhabitant of Columbia ; or that he ever was emancipated ; and from the facts conceded, it appears, that he belonged to Groton, and was never made free. The jury were instructed, by the judge, at the circuit, that if these facts were proved, the plaintiffs were entitled to their verdict.
The section of the law on which the action is founded, is expressed in the following words : “ And that all slaves, set at liberty by their owners, and all negro, mulatto and Spanish Indians, who are servants to masters for time, in case they come to want, after they shall be set at liberty, or the time of their said service be expired, shall be relieved, by such owners or masters respectively, their heirs, executors or administrators; and upon their, or either of their refusal so to do, the said slaves and servants shall be relieved, by the select-men of the town to which they belong ; and the said select-men shall recover of the said owners or masters, their heirs, executors or administrators, all the charges or cost they are at for such relief, in the usual manner, as in case of other debts.” Tit. 150. c. 1. s. 11. The persons to whom this section extends, are “ slaves set at liberty by their owners.” In its popular meaning, this expression is precisely commensurate with the words slaves emancipated. The proviso immediately succeeding the section recited, demonstrates, that this was the signification intended by the legislature ; the word emancipate, there used, intentionally co-extending with the phrase, “ set at liberty,” in the preceding section.
*471Undoubtedly, when no authority is exercised over a slave, and he is suffered, without restraint, to reside or migrate where he pleases, he in fact is free, and will continue so, until his master shall resume the government, which he has suspended ; but the slave has not been “ set at liberty.” This expression denotes the putting of him in a permanent condition of freedom, and implies the extinguishment of the right, which the master had over his slave, and not the mere temporary cessation of actual authority. It is manifestly obvious, that the slave in question has not been set at liberty, within the intention of the law.
When a slave, emancipated without the permission of the select-men of the town wherein he is settled, is reduced to want, the duty of relieving him is first devolved on his former owner. On his refusal to do this, of which the mere omission is held sufficient proof, the slave is to be relieved, by the select-men of the town “ to which he belongs.” It has been contended, by the plaintiffs, that a person belongs to the town in which he resides, and hence, that Adam was of Columbia, the place in which he had a residence, at the time of his sickness. But the meaning of the word belongs, on which this train of reasoning entirely depends, has been utterly misconceived.
By the law of settlements, the support of a slave in necessitous circumstances, is incumbent on the town in which he is a settled inhabitant: Of consequence, the supplies by Columbia, gave her a right to recover of Groton, But Groton, before the existence of the law on which the plaintiffs have founded their suit, was deficient in remedy against the master and owner of the slave. To correct this mischief, the act was made; and hence the word belongs, as used in the statute, denotes an inhabitant, and was intended to designate the remedy conferred on the town in which the slave was settled, to reimburse itself for the advancements made for his support. This,likewise, is the popular signification of the word, when applied to indicate the relation which an individual bears to a town, and harmonizes with the meaning of the same term, as used in many of our statutes. It, therefore, is indisputably clear,that the slave Adam did not belong to Columbia, within the intendment of the statute ; and that the plaintiffs have no causé of action against the defendants.
*472\ shall pursue the questions raised by the motion no farther, . . , , , a new trial must be granted.
All the other Judges concurred in the opinion, that the subject of the suit was not “ a slave set at liberty,” within the meaning of the statute. Peters and Bristol, Js., concurred in the opinion, that the town of Columbia was not the proper party plaintiff, as being the town to which the slave belonged; while Chapman and Brainard, Js., expressed, on that point, a contrary opinion.
New trial to be granted.